Citation Nr: 0400332	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January to August 
1987.

The instant appeal arose from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Louisville, Kentucky, which granted a claim for 
service connection for congenital anomaly with hypoplastic 
vertebrae/congenital spondylolisthesis and assigned a 10 
percent disability evaluation.  Because the appeal is from 
the original grant of service connection, separate, or 
"staged," ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The December 2001 rating decision assigned an effective date 
in January 1999.  The issue of entitlement to an earlier 
effective date is not currently before the Board of Veterans' 
Appeals (Board).  Although the veteran initially disagreed 
with the effective date assigned in this case, he clearly 
limited his June 2002 substantive appeal to the issue of the 
initial disability evaluation.  Further, there is no other 
document in the record which could be considered a timely 
substantive appeal as to the earlier effective date issue.  
While the veteran's representative mentioned the effective 
date issue in a statement dated April 4, 2003, that 
statement, even if construed as a substantive appeal with the 
effective date issue, is not timely.  38 C.F.R. §§ 20.202, 
20.302 (2003); Roy v. Brown, 5 Vet. App. 554 (1993).

The facts of this case can be distinguished from Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) and Rowell v. 
Principi, 4 Vet. App. 9 (1993) where the United States Court 
of Appeals for Veterans Claims (CAVC or Court) indicated that 
the failure to file a timely substantive appeal does not 
deprive the Board of jurisdiction.  In Gonzales-Morales and 
in Rowell, the Court found that the veteran had filed 
documents subsequent to the SOC which indicated his desire to 
appeal the contested issues.  Such is not the case here.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran asserts that his service-connected back disorder 
warrants a 40 percent disability rating.  His back disorder, 
congenital anomaly with hypoplastic vertebrae/congenital 
spondylolisthesis, is currently rated under Diagnostic Code 
5293-5295.  

There have been significant changes in the regulations 
pertaining to back disorders during the pendency of this 
appeal.  Under the old regulations, Diagnostic Code 5293 
applied to intervertebral disc syndrome while Diagnostic Code 
5295 applied to lumbosacral strain.  Effective September 23, 
2002, the criteria for evaluating intervertebral disc 
syndrome (IVDS) were amended.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); see 67 Fed. Reg. 54345 (Aug. 22, 2002).  
Effective September 26, 2003, the entire section of the 
rating schedule that addresses disabilities of the spine was 
revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
 
The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000 (Apr. 
10, 2000) (65 Fed. Reg. 33,422 (2000)).  Here, the RO has not 
had the opportunity to address the potential application of 
the revised rating criteria.  Under the circumstances of this 
case, there is potential prejudice to the veteran if the RO 
does not consider the revised rating criteria in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board is also of the opinion that a VA examination is 
required to address the new rating criteria.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present case, the record shows that the veteran was 
furnished a VCAA notice letter in connection with his claim 
for service connection, which was thereafter granted and, as 
such, is not currently on appeal.  However, he has not been 
furnished such a letter in connection with his claim for an 
increased initial evaluation for his service-connected 
congenital anomaly with hypoplastic vertebrae/congenital 
spondylolisthesis.  Accordingly, and because the Board's 
regulatory authority to issue such letters has been 
invalidated, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a remand is also 
required for corrective action.

Accordingly, the case is REMANDED for the following:
 
1.  The RO should issue the veteran and 
his representative a VCAA notice letter 
in connection with the initial evaluation 
issue on appeal.  They should be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claim, which information 
and evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  In 
particular, the veteran should be 
requested to provide the names, addresses 
and approximate dates of treatment or 
evaluation for all health care providers 
who have treated him for his service-
connected low back disorder since 1999.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain all indicated 
records.

2.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current extent and severity of all 
symptoms and impairment from the service-
connected low back disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected low back 
disability.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should specifically address 
whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal 
contour; muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  Tests of joint motion against 
varying resistance should be performed. 
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
neurologic manifestations due to the 
service-connected disability.  Any 
functional impairment of the lower 
extremities due to the congenital anomaly 
with hypoplastic vertebrae/congenital 
spondylolisthesis should be identified, 
and the examiner should assess the 
frequency and duration (number of days) 
of any incapacitating episodes (episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

3.  Then, the RO should readjudicate the 
claim for an increased rating for the 
service-connected congenital anomaly with 
hypoplastic vertebrae/congenital 
spondylolisthesis, to include 
consideration of the new regulatory 
criteria for evaluating disorders of the 
spine and "staged" ratings as described 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  
 
4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue an SSOC 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO, although 
the appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




